—In a proceeding pursuant to Family Court Act article 8, the appeal is from an order of the Family Court, Kings County (Segal, J.), dated February 1, 1993, which adjudged the appellant to be in contempt for willfully violating an order of protection of the same court, dated December 15, 1992, and directed his incarceration for a period of 90 days.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The appellant has already served the sentence of incarceration that was imposed pursuant to Family Court Act § 846-a. Therefore, the appellant’s challenge to the order of the Family Court dated February 1, 1993, is academic (see, Matter of Zapata v Middleton, 197 AD2d 526, 527; see also, Trentacoste v Trentacoste, 211 AD2d 724). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.